     Case 1:20-cv-01474-DAD-BAM Document 15 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    RAMON VASQUEZ,                                     Case No. 1:20-cv-01474-DAD-BAM
11                       Plaintiff,                      ORDER TO SHOW CAUSE WHY
                                                         SANCTIONS SHOULD NOT BE IMPOSED
12            v.                                         FOR PLAINTIFF’S FAILURE TO APPEAR
                                                         AND FAILURE TO EFFECTUATE SERVICE
13    WYNDHAM LAQUINTA, et al.,
14                       Defendants.                     TEN (10) DAY DEADLINE
15

16          On June 18, 2020, Plaintiff Ramon Vasquez (“Plaintiff”) filed this complaint in Fresno
17   Superior Court. (Doc. No. 2.) On October 16, 2020, Defendant LQ Management, Inc., removed
18   the action to this Court. (Id.) Also on October 16, 2020, this matter was set for an Initial
19   Scheduling Conference on January 14, 2021. (Doc. No. 7.) On January 14, 2021, the Court held
20   the Initial Scheduling Conference. Counsel for Defendant LQ Management, Inc., Jack Henning,
21   appeared. However, Plaintiff failed to appear. Further, the remaining named Defendants
22   Wyndham LaQuinta, Wyndham Hotel Management, Inc., and LaQuinta Franchising, Inc., have
23   not been served pursuant to Fed.R.Civ.P. 4(m).
24          Pursuant to Local Rule 110, “[f]ailure of counsel or of a party to comply with . . . any
25   order of the Court may be grounds for the imposition by the Court of any and all sanctions . . .
26   within the inherent power of the Court.” L.R. 110. The Court has the inherent power to control its
27   docket and may, in the exercise of that power, impose sanctions where appropriate, including
28
                                                        1
     Case 1:20-cv-01474-DAD-BAM Document 15 Filed 01/15/21 Page 2 of 2


 1   dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000).

 2           Accordingly, Plaintiff Ramon Vasquez is hereby ORDERED TO SHOW CAUSE in

 3   writing within ten (10) days of the date of service of this order why sanctions should not be

 4   imposed against him for his failure to appear at the January 14, 2021 scheduling conference and

 5   his failure to effectuate service.

 6           Failure to respond to this order will result in the imposition of sanctions, up to and

 7   including dismissal of this action for failure to comply with court orders.

 8
     IT IS SO ORDERED.
 9

10       Dated:     January 14, 2021                         /s/ Barbara    A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
